OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                         AUSTIN




EonorabloOoorgr H. Shoppard
comptrolleror Fubllo dooountr
Auatln,Teaa
Dear sir:




                                           1940, you ask the
                                          owing mattera
                                        0r Eourr Bill
                                      . 8, oi t&a sra
                                 xagiolatum, rssam,

                                 tirr and intsrrrtduo
                                utt,a prefwrra lien




      value OS suoh senloer of rspmaentatire~of thr
      Coiuptrollarlnourred in suoh lnrertlgation .aatI
      audit) p0Jad     that all ma8  001180tea for
      auaita ana ema&atlona &all be plaoed ln a
      lgoolaltund In the Trsaawy and shall oonmtituta
      a revolvingfund whioh MJ be uard tram time to
HonorableCeorgo H. 8hoppar4,Agr 8


    time br the Comptrollrrin making such aualtr
    In addition   to the gonernlapproprlatlonma40
    ror auoh purp060,aa all 6s da     tunas to b0
    piti00a In da    speolnli\ma nn herobyappro-
    priatedfor suoh purpose.*
         "Tha ourrentapproprlntlonbill1 thnt lm,
    senate Bill Ro. 487, oarrlern rider whloh ridal
          W*Subjeotto the llmltationasmt ttmth In
    the provitdonanppearlngat the end o? this hot,
    any r008 ooile0tedfar audit8 ana examimtionr
    as gtr0viaea 1nEouse BIU, 547, passedby the
    Regular S08sl0no? the Forty-aeOon4Leglelatun,
    sn4 (my amendnentsthereto,an4 any balanoaaIn
    the =mtumi ma casinghead t3a~1  Audit Fund”am
    herrby appropriatedto the Comptrollerof Pub110
    A000wh t0 be u84ba in arakingnubIt a.8pr0via0a
    in aal Act. The one-hallof ona per ornt Bppro-
    prlntod horeIn shnllbe tranafarrrdto thm on-
    ioroment ?.unabeiore the reoeiptaare allooated
    to the proper ?unda.*
          "This department488ireryour opinionas t0
     whether thr nonmy appropriatedUn4ar the tom-
     go&ng Hour@ Bill ?or the ~88 nnd beneiit O? thaa
     Comptrollor*aO??ior oomea tyUor the genornl
     rlder'in thd ournnt lpproprIatIonbill, known
     aa ~Ihltntlon of Faymenta.~R
          Wo fin4 In the rider whloh rou quote l rpeoiilo
lpp‘iopriatlon
            0r   them imar to your departmentrm the no-
oompllshmento? a 4eSinItapurpoaa. WI hatr herrtotcre
held that the LImItatlonor Payment8olausiboas not apply
.tothoao funa whioh nre appropriatedeitherby speoI?Io
itomlzatlonor purposeand amount, or br a@olal rider
appropriatingall o? thr ?un4 to nroh purpose,biitonly
to tha lnstnnorwhoa-rthe npproprintlono? the fund la not
to be i&n4 llsqwharetMn in the Limitationo? Payment8
olmmr. sr0 ouz Confert3noa  OpinionNO. 3082, aaar06sea  to
tha HonoreblaUO O@Danlrl,Governor O? Toxaf~,   1B whloh we
oonatnied the Llm.ltatlono? Pnymmentr olaureIn Senate Bill
427, 'RegularSe~elon,Forty-alxthLoglslature.
HonorableGeorgeH. Shrppard,Fbgr S


           Tour questionla thererorrannwere in tha nega-
tits.
                                   Your8 very truly
                              ATTORREYOENHRAL OF TXAS



                                        R. H. Falrohi~d
                                              Assllrtant
RWF:rIM:

APPROVEDFER ET, 1940
(a) +mda c. Nan
AlTORNEY          OF TEXAS
           0FSlEU.L




                                     APPROVED
                                opinion oommlttar
                                      wohazLn